              Case 1:19-cv-06766-VEC-KHP Document 84 Filed 12/02/20 Page 1 of 1


                                                                                                     Bradley J. Bartolomeo
                                                                                                77 Water Street, Suite 2100
                                                                    12/02/2020                  New York, New York 10005
                                                                                     Bradley.Bartolomeo@lewisbrisbois.com
                                                                                                      Direct: 212.232.1398



                                                      In light of the parties’ representation that they have settled this
                                                      matter, the Settlement Conference previously scheduled for
     December 1, 2020                                 December 7, 2020 is hereby adjourned sine die.

     The Honorable Katharine H. Parker
     United States Magistrate Judge
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 750
     New York, New York 10007                                                                                 12/02/2020
             Re:      Regus Management Group, LLC, et al. v. Julian Perez, et al.
                      Case Number 19-cv-6766 (VEC)

     Dear Judge Parker:

            Please accept this correspondence as notice that Plaintiffs Regus Management Group, LLC
     and RGN-New York XLI, LLC (together, “Regus”) reached an agreement in principle to resolve all
     claims against the individual defendants, Julian Perez, Allison McCarthy, and Ariel Alcantara (the
     “Individual Defendants”). Those parties, through their respective counsel, are working together to
     complete details of the settlement and prepare a stipulation of settlement and consent to judgment
     documenting the settlement’s terms and conditions.

             As such, please accept this as Regus’ Notice of Letter Motion pursuant to Your Honor’s
     Individual Practice Rule I(f) seeking adjournment of the Settlement Conference scheduled for
     Monday, December 7, 2020 pursuant to Your Honor’s September 18, 2020 Settlement Conference
     Order (Dkt. 80). Settlement counsel for the Individual Defendants has no objection to the granting of
     the relief sought herein.

             We appreciate your consideration of this request and look forward to your response.

                                                                Respectfully,

                                                                BradleyJ. Bartolomeo

                                                                Bradley J. Bartolomeo of
                                                                LEWIS BRISBOIS BISGAARD &
                                                                SMITH LLP

     cc:     Defendants Perez, McCarthy, and Alcantara (via ECF)
             Philip Barber (via electronic mail)

ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA
MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA
OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
